Citation Nr: 0404544	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for malignant mesothelioma.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1951 to April 1955.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Cleveland Regional Office (RO) of the Department of Veterans 
Affairs (VA).  



FINDING OF FACT

The veteran's malignant mesothelioma is causally related to 
asbestos exposure during his active duty service.


CONCLUSION OF LAW

Malignant mesothelioma was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  An April 2002 RO 
letter informs the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining as well as his obligations regarding identifying 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also notes that the United States Court of 
Appeals for Veterans Claims (Court) recently held that a VCAA 
notice letter must be provided to a claimant before the 
initial unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In the instant case, VCAA notice was provided by the 
RO in April 2002 and the rating decision was issued by the RO 
in August 2002.  Thus, there has been full compliance with 
this holding.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. The 
Board therefore finds that the notice requirements of the law 
and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the record reflects that the veteran has been afforded a VA 
medical examination with etiology opinion, the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  Moreover, in this 
particular case the Board has obtained an expert medical 
opinion in view of the medical complexity of the underlying 
question.  Moreover, no additional pertinent evidence has 
been identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

At any rate, the veteran has not been prejudiced by any 
perceived technical VCAA deficiency in view of the following 
favorable decision. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's essential contention is that he developed 
malignant mesothelioma as a result of exposure to asbestos 
during his service in the Navy.   

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App.523 
(1993).  It is noted that persons with asbestos exposure have 
an increased incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7-
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

Turning to the case at hand, the veteran's service records 
reflect that he served aboard a Navy ship as a clerical 
worker for 18 months between 1951 and 1955.  The records do 
not reflect any specific exposure to asbestos, although the 
Board notes the veteran's contentions that the roof of his 
office aboard ship was covered with asbestos-insulated 
piping.  As noted above, the Court has determined that 
shipboard service in and of itself does not create a 
presumption of exposure to asbestos.  Nevertheless, the Board 
also notes the veteran's contention that he was not exposed 
to asbestos at anytime before or after service.  The record 
reflects that the veteran continued to work in clerical and 
professional fields subsequent to service, so there is 
nothing in the record to suggest that his post-service 
occupations involved any significant exposure to asbestos.  
There is no evidence of record regarding any pre-service 
exposure to asbestos.  Resolving the benefit of the doubt in 
the favor of the veteran, the Board finds that the veteran 
was exposed to asbestos in service and does not find any 
significant exposure to service prior to or subsequent to 
service.  38 U.S.C.A. § 5107(b).

Turning to the issue of whether the veteran has a current 
asbestos-related pulmonary disability, the Board finds that 
the competent medical evidence of record demonstrates that 
the veteran was diagnosed with malignant mesothelioma in 
2002.  Specifically, the January 2002 medical records from 
Dr. Figueroa show that the veteran's biopsy results revealed 
the presence of mixed malignant mesothelioma.  The July 2002 
VA examination documents that malignant mesothelioma is 
frequently a complication of asbestosis.

Finally, the Board turns to the issue of whether the 
veteran's current malignant mesothelioma is etiologically 
related to the veteran's asbestos exposure in service.  In a 
July 2002 report, a VA examiner stated that the veteran's 18 
months of duty aboard a destroyer is not a significant enough 
exposure to asbestos as far as most specialists in the area 
are concerned.  Therefore, in his opinion, the veteran's 
exposure from 1951 to 1955 did not represent a significant 
exposure to asbestos to be an etiological agent in the 
development of the mesothelioma some 50 years later.  

On the other hand, the veteran submitted medical literature 
to the effect that "exposure of as little as one or two 
months can result in mesothelioma 30 or 40 years later."  

In view of the obvious medical complexity of the underlying 
question, the Board requested a review of the record and an 
opinion from a medical expert.  In response, the Board 
received a June 2003 medical opinion from Alice M. Boylan, 
M.D., an assistant professor at a medical school.  Dr. Boylan 
indicated that she disagreed with the conclusion that the 
veteran's exposure to asbestos while working on a ship would 
not have contributed to his development of malignant 
mesothelioma.  She stated that the disease has been clearly 
shown to be caused by asbestos, which was used extensively in 
the construction of ships.  She noted that it is to be 
expected that the veteran would have had significant exposure 
during this time and that the medical history shows no other 
evidence of occupational exposure to asbestos.  She also 
noted that even if he had demonstrated other occupational 
exposure, she would still believe that his exposure to 
asbestos in service would have significantly contributed to 
his ultimate development of malignant mesothelioma.  She 
concluded by stating that it is known that there is a long 
latency period from the time of exposure until the 
development of clinically evident disease and that the time 
of development of malignant mesothelioma in the veteran's 
case is completely consistent with his in-service exposure 
causing his cancer.

While recognizing that there may be some disagreement among 
medical professionals regarding the role of asbestos exposure 
in the development of the veteran's disability, the Board 
believes that Dr. Boylan's opinion must be given considerable 
weight in view of her status as a medical school professor 
and her designation as a medical expert in the area of 
pulmonary medicine.  Her opinion was based on a review of the 
veteran's claims file and was unequivocal in terms of her 
ultimate professional belief that the veteran's mesothelioma 
was causally related to asbestos exposure during service.  
Accordingly, the Board finds that service connection for 
malignant mesothelioma is warranted. 


ORDER

Service connection for malignant mesothelioma is warranted.  
The appeal is granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

